Citation Nr: 1641463	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  13-33 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to November 9, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 2001 to August 2001 and from July 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1. The RO denied service connection for PTSD in a July 2008 rating decision.  The Veteran did not appeal that decision, and it is final.

2. VA received the Veteran's application to reopen his claim on November 9, 2011.

3. In an August 2012 rating decision, the RO granted service connection, effective November 9, 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 9, 2011, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Request for an earlier effective date is a downstream issue from the grant of the benefit sought.  Once service connection is granted and a Notice of Disagreement is filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran testified before a Decision Review Officer (DRO) in April 2014 and before the undersigned Veterans Law Judge (VLJ) in May 2016.  During these hearings, the DRO and VLJ engaged in appropriate discussions with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearings.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officers' two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of these hearings related to the hearing officers' duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

VA has completed all necessary development.  

Earlier Effective Date Claim

The Veteran contends that a date earlier than November 9, 2011, should be established for the grant of service connection.  He argues he did not receive notice of the initial denial of his claim in 2008, and he therefore could not appeal it.  The Board denies his appeal.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).  Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Pursuant to 38 C.F.R. § 20.302, a Notice of Disagreement must be filed within one year from the date that the agency of original jurisdiction mails notice of the determination to the claimant.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  See 38 C.F.R. § 20.302(a). If no Notice of Disagreement is filed within the time limit provided, the determination becomes final.  38 U.S.C.A. § 7105(c). 
Merits Analysis

The Veteran submitted an initial claim for service connection for PTSD in January 2008.  He provided a mailing address in Lake Stevens, Washington.  

The RO requested the Veteran provide information on his in-service stressor in a letter mailed in March 2008 to the same address noted on his claim form.  The letter was presumably delivered, as it was not returned as undeliverable.  

The RO denied the Veteran's claim in a July 2008 rating decision.  The RO notified the Veteran by letter of this decision at the address he supplied.  This letter was also presumably delivered, as it was not returned as undeliverable.  The Veteran did not appeal this denial.

The Veteran testified before the DRO and the undersigned that he did not reside at the Lake Stevens address when the RO mailed its notification.  See hearing transcripts.  He therefore asserts that he did not receive notice of the July 2008 rating decision, and thus by extension, could not appeal this denial.

The Board finds the Veteran's statements regarding his residence to not be credible for three reasons.  First, the July 2008 rating decision that denied service connection for PTSD also granted service connection for a right knee disability.  The record reveals the Veteran received his resulting disability payments via paper checks, not electronic bank deposit.  VA mailed these monthly paper checks to the Lake Stevens address, and there is no evidence they were not delivered until October 2009.  That month, VA received notice that the October 2009 check was not delivered.  Interestingly, the U.S. Postal Service indicated that the Veteran had forwarded his mail from the Lake Stevens address to an address in Lynnwood, Washington.  It is unclear when the Veteran initiated this mail forwarding, but the Postal Service did not forward the October 2009 check to the Lynnwood address because the "forwarding time" had expired.  The Veteran has not argued that he did not receive his payments from when payment commenced in July 2008, nor is there evidence to suggest he did not negotiate his checks.

Second, the Veteran contradicted himself in his hearings.  In his DRO hearing, the Veteran testified that in July 2008 he was "on the move where I had an address, but it wasn't where I was living and possibly...never got [the rating decision] in my hands."  Page 3, DRO hearing transcript.  By contrast, the Veteran testified before the undersigned that he was "homeless" and "living in Canada" in July 2008.  

Third, the Veteran stated in his VA Form 9, which VA received in October 2013, that he did not receive the July 2008 rating decision and that he was "mentally unfit to get a permanent mailing address or residence" in July 2008.  This statement is belied by Point #1 above, which demonstrates that he established a forwarding address in Lynnwood, Washington.

The Board acknowledges the Veteran's severe psychological problems and his periodic homelessness.  However, the Veteran's argument, as described above, is not credible.  Accordingly, the July 2008 rating decision is final.  November 9, 2011, the date of receipt of the claim to reopen the claim for service connection, is thus the proper effective date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).  An earlier effective date is not warranted.


ORDER

An effective date prior to November 9, 2011, for the grant of service connection for PTSD is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


